UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7252



In Re:   ERIC ALLEN PILKINGTON,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-99-1113-H)


Submitted:   November 9, 1999          Decided:    November 19, 1999


Before HAMILTON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eric Allen Pilkington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Allen Pilkington filed a petition for writ of mandamus

requesting that this court order the district court to hold an evi-

dentiary hearing to resolve the issues raised in Pilkington’s 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999) petition, which he filed

in the district court earlier this year. The district court denied

relief on Pilkington’s § 2254 petition because it was untimely

filed under the applicable filing limitations period.              See 28

U.S.C.A.   §   2244(d)   (West   Supp.   1999).   This   court   dismissed

Pilkington’s appeal, see Pilkington v. Logan, No. 99-6758, 1999 WL

635689 (4th Cir. Aug. 20, 1999) (unpublished), and denied his

subsequent petition for rehearing.

     In this mandamus petition, Pilkington failed to establish that

he has a clear right to the relief sought.         See In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further,

mandamus relief may not be used as a substitute for appeal.         See In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Because

Pilkington essentially seeks another appeal of the district court’s

denial of his § 2254 petition, we deny his petition for a writ of

mandamus. Although we grant leave to proceed in forma pauperis, we

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         PETITION DENIED


                                    2